Citation Nr: 1453487	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  13 00-335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center 
in Buffalo, New York


THE ISSUE

Entitlement to payment of benefits under the Veterans Retraining Assistance Program (VRAP) for training at the School of PE. 

(A separate decision will be provided regarding three service connection issues.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran had active service from September 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Buffalo, New York, which granted basic eligibility under the VRAP, but denied payment for the requested program of education at the School of PE. The Veteran's local RO is St. Petersburg, Florida.

The Board previously addressed three service connection issues on appeal from the St. Petersburg RO, which returned to the Board after remand.  Those issues will be addressed in a separate decision due to the different agency of original jurisdiction.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing at the RO in his December 2012 substantive appeal.  Although a June 2013 letter indicates that the claims file was forwarded to the local RO to schedule such a hearing, there is no indication that the hearing was actually scheduled, or that the request was withdrawn.  As such, this case must be remanded to the RO for the requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

